Citation Nr: 0520454	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-17 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In January 2003, the Board remanded this case to the RO for 
additional development.  At that time, the issues on appeal 
included entitlement to service connection for a right knee 
disorder and a tonsillectomy.  Thereafter, in a March 2005 
rating decision, service connection for degenerative joint 
disease, right knee, and residuals of tonsillectomy were 
granted.  This rating decision represents a full grant of the 
benefits sought on appeal with respect to the veteran's right 
knee and tonsillectomy claims.  As there is no jurisdiction-
conferring notice of disagreement as to the down-stream 
elements of effective date or compensation level, those 
issues are not currently in appellate status.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Accordingly, the 
discussion herein is limited to the issue of entitlement to 
service connection for a lumbar spine disorder.


FINDINGS OF FACT

1.  The evidence of record reflects that the veteran engaged 
in combat during his service in Korea.

2.  The medical evidence shows that the veteran currently has 
degenerative joint disease of the lumbar spine as a result of 
in-service back injury.


CONCLUSION OF LAW

A low back disability was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§ 3.303, 3.304(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA duties pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) have been satisfied is not required.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may be 
granted on the basis of a post-service initial diagnosis of a 
condition when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence that is consistent with 
the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  The Court has held that a 
veteran's participation in combat may be established on the 
basis of evidence that the veteran was awarded certain 
military citations.  See Gaines v. West, 11 Vet. App. 353, 
359 (1998) (citing West v. Brown, 7 Vet. App. 70, 76 (1994)).  
"Satisfactory evidence" is credible lay or other evidence.  
See Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996).  
Such credible lay evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

Although 38 U.S.C.A. § 1154(b) does not establish a 
presumption of service connection, see Collette, 82 F.3d, at 
392, it eases the combat veteran's evidentiary burden of 
demonstrating that an in-service incident occurred to which 
the current disability may be connected.  See also Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995); Russo v. Brown, 9 Vet. 
App. 46, 50 (1996).  Therefore, "[s]ection 1154(b) provides 
a factual basis upon which a determination can be made that a 
particular injury was incurred ... in service[,] but not a 
basis to link etiologically the [injury] in service to the 
current condition."  Cohen v. Brown, 10 Vet. App. 128, 137-
38 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 524 
(1996)).

The veteran's DD Form 214 establishes that his military 
occupational specialty was "medical aidman" and he was 
awarded the CMB (Combat Medical Badge) during his active 
service.  The veteran's receipt of the CMB, coupled with his 
MOS, provide sufficient evidence to support a conclusion that 
the veteran engaged in combat against the enemy during his 
active service.  Thus, lay evidence can be accepted as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred, if consistent with the 
circumstances, conditions or hardships of such service.

Review of the claims file reflects that the veteran's service 
medical records are silent with respect to complaints of or 
treatment for a lumbar spine disorder.

Private treatment records include a May 1995 report of X-ray 
examination which reflects a finding of extensive 
degenerative arthritic disease of the lumbar spine.  

The veteran's March 2003 personal hearing testimony as well 
as his written statements reflect his recollection that he 
sustained a lumbar spine injury as a result of falling down a 
hill during combat service in Korea.  

A February 2005 report of VA examination notes the veteran's 
claim that he fell off of a tree stump during his period of 
service and sustained a low back injury.  This examination 
report reflects a diagnosis of severe degenerative joint 
disease of the lumbar spine.  Additionally, this examination 
report includes the conclusion of the examiner that, based 
upon examination of the veteran and review of the claims 
file, the problem the veteran is experiencing with his spine 
is at least as likely as not related to the initial injury he 
incurred in the armed services.  

Taking into account the relevant evidence outlined above, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that the evidence supports the veteran's claim of 
entitlement to service connection for a lumbar spine 
disorder.

Accordingly, and pursuant to 38 U.S.C.A. §§ 1154(b) and 
5107(b), the veteran's claim of entitlement to service 
connection for a lumbar spine disorder is granted.


ORDER

Entitlement to service connection for a lumbar spine disorder 
is granted.





_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


